Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 09/11/2018.
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 11, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lepot, “Interpolation in Time Series: An Introductive Overview of Existing Methods, Their Performance Criteria and Uncertainty Assessment”, 2017, Retrieved from www.mdpi.com/journal/water, pages 1-20, in view of Uhrig et al., “Computational Intelligence in Nuclear Engineering”, 2005, Nuclear Engineering and Technology, vol. 37, No.2, pp. 127-138.
As per Claim 1: Lepot discloses, 
1.  A method for preprocessing time-series sensor signals to facilitate prognostic-surveillance operations, comprising:

obtaining the time-series sensor signals, which were gathered from sensors in a monitored system during operation of the monitored system (p. 14, started in fourth full para, the time-series is for monitor e.g. ‘In a given time series x and its standard uncertainty u(x), and ‘Suppose the process state x represented in a equidistant time series (e.g., water level, discharge, flow velocity) (ti,xi)’, and the time-series is obtained from a sensor, see in p. 15: ‘Assuming that the measuring error sm is independent from the process monitored (i.e., the sensor has a measuring error that is not depending on the measuring scale)’ );

classifying the time-series sensor signals into stair-stepped signals and un-stair-stepped signals; (See Figure 1, p. 16, the graphs show time-series signals are classified into existing data signal and other uncertainties)

performing an interpolation operation to replace stair-stepped values in the stair-stepped signals with interpolated values determined from un-stair-stepped values in the stair-stepped signals; and
(See Figure 1, and Equation (19) )
Regarding,
using an inferential model to replace the interpolated values with inferential estimates determined based on correlations among the time-series sensor signals.
Lepot shows to replace the interpolated values with inferential estimates determined based on correlations among the time-series sensor signals. For example, with Equation (19) to replace values which are as, in p. 2
‘According to [1], a useful interpolation technique should meet four criteria: (i) not a lot of data
is required to fill missing values; (ii) estimation of parameters of the model and missing values
are permitted at the same time; (iii) computation of large series must be efficient and fast, and
(iv) the technique should be applicable to stationary and non-stationary time series. The selected
method should also be accurate and robust. Prior to the application of interpolation methods, [9]
mentioned two preliminary steps to apply prior to the determination of a model: (i) to separate the
signal (trends of interest, i.e., relevant and dependent on subsequent use of the data) from the noise
(variability without interest) as in [10], or (ii) to understand the past or existing data to better forecast
the future, or to fill gaps in missing data. Despite the fact that smoothing algorithms, which may
be used to distinguish signals while removing their noise, and interpolation methods are sometimes
similar, this article does not deal with smoothing methods.’,  but
Lepot does not explicitly using “an inferential model”.

Uhrig discloses, an inferential model (See Fig. 3, p.135, MSET, and text in sec. 7, p. 134-135,  where inferential model is as the variable model used to cover the difference operations to and for determining the optimal change, and thus useful to use in the interpolation for inferred data.

	Therefore, it would be obvious to an ordinary of skills in the art before the effective filing of the application to combine replacing the interpolated values of Lepot with Inferential models in Uhrig for utilizing the available models, thus would be conforming to the availability for controlling changes.   




As per Claim 4: Regarding, 
4. The method of claim 1, wherein classifying the time-series sensor signals involves using a first-order derivate to classify the time-series sensor signals as either stair-stepped signals or un-stair-stepped signals.
(Lepot, see started in p. 3,  the first derivative function is continuous, the second derivative function is also continuous, etc. and the expression of the linear equation (19) is as first order or it derivative is first order)

As per Claim 5: Regarding,
5. The method of claim 1, wherein performing the interpolation operation involves using one of straight-line interpolation and cubic-spline interpolation.
(Lepot, Figure 1 in p, 16 has means using one of straight-line interpolation and cubic-spline interpolation)

As per Claim 6: Regarding,
6. The method of claim 1, wherein the inferential model comprises a Multivariate State Estimation Technique (MSET) model.
Incorporated with the Inferential model as in claim 1, the Inferential Model in Fig. 3 of Uhrig is MSET;
Thus it would be oblivious to the ordinary of skills before the effective of the filing to include Multivariate State Estimation Technique (MSET) model  of Uhrig in the Inferential model as for utilizing the availability.

As per Claims 11 and 18: Claims are directed to a non-transitory computer-readable medium and a system, respectively, and have the claimed recitations corresponding to the claimed recitations in claim 1.  Claims 11 and 18 are rejected with the same manner as in claim 1.

As per Claim 14: Claim is directed to a non-transitory computer-readable medium and has the claimed recitations corresponding to the claimed recitations in claim 4.  Claim 14 is rejected with the same manner as in claim 4.


Allowable Subject Matter
Claims  2-3, 7-10, 12-13, 15-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
June 3, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191